DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2021 has been entered.
 
Response to Amendment
	3.	Amendments to claims 1 and 12 have been entered in the above-identified application. Claims 1-31 are pending and under consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 5, 16, 18-26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US 6265472 B1).  
Fujii et al. disclose a black colored reinforced polyamide resin composition which comprises the following components (A) to (D): (A) a polyamide
(equivalent to the polymer of the claimed invention and meeting the limitations of claim 1); (B) at least one inorganic filler selected from glass fiber, mica, talc, kaolin and wollastonite; (C) a carbon black; and (D) at least one copper-phthalocyanine (equivalent to the phthalocyanine compound of the claimed invention and meeting the limitations of claim 2). The composition is used in the production of molding articles and shows excellent initial appearance (surface gloss), have mechanical properties substitutive for metals and hardly cause fading of black color under working conditions in the field, particularly where they are exposed to rain. The polyamide (A) is blended within the range of from 30 to 70 parts by weight, preferably from 35 to 67 parts by weight.  When the amount is smaller than 30 parts by weight, not only filling of the resin into thin wall becomes difficult due to reduced fluidity of the resin but also production of molding articles having proper surface gloss becomes difficult.  Also, when the amount is larger than 70 parts by weight, strength and rigidity become insufficient for use in metal-substitutive exterior packages. The copper-phthalocyanine (D) is used in an amount of from 5 to 100 parts by weight, preferably from 10 to 50 parts by weight, based on 100 parts by weight of the carbon black (C).  When the amount of copper-phthalocyanine derivative is smaller than 5 parts by weight based on carbon black, the inorganic filler is exposed to the surface of molding articles, and fading by outdoor exposure becomes significant.  Also, the amount of copper-phthalocyanine derivative exceeding 100 parts by weight is not economical, because the weather resistance does not increase proportionally. When the amount of copper-phthalocyanine derivative is smaller than 0.1 part by weight based on 100 parts by weight of the inorganic filler, the inorganic filler is exposed to the surface of molding articles, and fading by outdoor exposure becomes significant in some cases.  Also, the amount of copper-phthalocyanine derivative exceeding 8 parts by weight based on 100 parts by weight of the inorganic filler is not economical in some cases, because the weather resistance does not increase proportionally. Production of the black colored polyamide resin composition can be effected by mixing and kneading the aforementioned components (A) to (D) and various additives which are used. As the (meeting the limitations of claim 5). The composition can be applied to automobile parts such as outer door handles, wheel caps, roof rails, door mirror bases, room mirror arms, sunroof deflectors, radiator fans and bearing retainers, various office parts such as legs, seat supports and armrests of tables and chairs and industrial and miscellaneous uses such as wheelchairs, door handles, handrails, gripping bars for bathroom use, window knobs and grating materials (meeting the limitations of claim 30).  (See Abstract, Column 2, lines 38-68, Column 6, lines 5-68, Column 7, lines 19-53, Column 9, lines 57-68, and Column 10, lines 1-34). 
	With regards to the concentration of each component of the composition, the thickness, and the limitations that the 60-degree gloss value is from 2 to 35, the optical density greater than or equal to 2, the tensile strength is from 210 MPa to 330 MPa, and the dielectric strength is from 1500 V/mil to 7800 V/mil, it would have been obvious to one having ordinary skill in the art to optimize the concentration, the thickness, and the desired properties given that workable physical properties and concentrations are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties and further given that Fujii et al. specifically state that the amount of the polymer can be varied to vary the strength, rigidity, and the weather resistance.  

s 4, 10, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over CARNEY et al. (US 2015/0166832 A1) in view of MacKeighen et al. (US 4532260 A).  
   	CARNEY et al. disclose a multilayer film having has an L* color less than 30 and a 60 degree gloss value less than 10.  The multilayer film has a first polyimide layer and a second polyimide layer.  The second polyimide layer has 45 to 67 wt % of a polyimide, greater than 14 wt % of a silica matting agent, and at least one submicron carbon black, wherein the total amount of the submicron carbon black and the polyimide is less than 85 wt % and greater than 45 wt %. The disclosed multilayer film comprises a first polyimide layer from 8 to 130 microns thick comprising: a polyimide derived from at least 50 mole percent of an aromatic dianhydride, based upon a total dianhydride content of the polyimide, and at least 50 mole percent of an aromatic diamine based upon a total diamine content of the polyimide; a second polyimide layer from 0.5 to 25 microns thick in direct contact with the first polyimide layer, the second polyimide layer comprising: i) 45 to 67 wt % of a polyimide derived from at least 50 mole percent of an aromatic dianhydride, based upon a total dianhydride content of the polyimide, and at least 50 mole percent of an aromatic diamine based upon a total diamine content of the polyimide ii) greater than 14 wt % of a silica matting agent or a mixture of silica matting agent and at least one additional matting agent; and iii) at least one submicron carbon black, wherein the total amount of the submicron carbon black and the polyimide is less than 85 wt % and greater than 45 wt %; and wherein the multilayer film has an L* color less than 30 and a 60 degree gloss value less than 10.  FIG. 1 illustrates an adhesive layer in direct contact with the first polyimide layer opposite from the second polyimide layer. The first polyimide layer is derived from at least 50 mole percent of an aromatic dianhydride, based upon a total dianhydride content of the polyimide, and at least 50 mole percent of an aromatic diamine based upon a total diamine content of the polyimide.  In one embodiment, the aromatic dianhydride is selected from the group consisting of: pyromellitic dianhydride; 3,3',4,4'-biphenyl tetracarboxylic dianhydride; 3,3',4,4'-benzophenone tetracarboxylic dianhydride; 4,4'-oxydiphthalic anhydride; 3,3',4,4'-diphenyl sulfone tetracarboxylic dianhydride; 2,2-bis(3,4-dicarboxyphenyl) hexafluoropropane; Bisphenol A dianhydride; and mixtures and derivatives thereof. In 
	 Carney et al., as discussed above, do not teach the use of humic acid. However, MacKeighen et al. disclose compositions which contain high molecular weight water-insoluble humic acid humates such that the compositions show improved bloom resistance, maintain a clean mold provide compositions capable of being formed into articles of arbitrary shape and desirable properties. (See Abstract and Summary of Invention.) 
.  
 
Allowable Subject Matter
6.	Claims 3, 6, 7, 13, 15, 17, 27-29, and 31 are allowed.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/SHEEBA AHMED/Primary Examiner, Art Unit 1787